Case 5:18-cv-00422-JSM-PRL Document 40 Filed 05/24/19 Page 1 of 1 PageID 206

                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

ALICIA STEPHENS,

       Plaintiff,

v.                                                         Case No: 5:18-cv-422-Oc-30PRL

ACCOUNT DISCOVERY SYSTEMS,
LLC,

       Defendant.


                                 ORDER OF DISMISSAL

       Before the Court is the Plaintiff’s Notice of Voluntary Dismissal without Prejudice

as to Defendant Account Discovery Systems, LLC (Dkt. 39).              Upon review and

consideration, it is

       ORDERED AND ADJUDGED as follows:

       1.      This cause is dismissed without prejudice as to Defendant Account

               Discovery Systems, LLC.

       2.      All pending motions are denied as moot.

       3.      The evidentiary hearing scheduled on November 19, 2019 at 1:30 P.M. is

               cancelled.

       4.      The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 24th day of May, 2019.




Copies furnished to:
Counsel/Parties of Record
